 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
     UNITED STATES OF AMERICA,                       CASE NO. 2:18-CR-164-MCE
10
                         Plaintiff,                  NOTICE OF RELATED CASES; ORDER
11                   v.
12
     LNU (aka FRANCISCO LOYA-SOLARZANO, aka
13   “Uncle,” aka “Pancho”)
     ELIAS HERNANDEZ VALENCIA (aka “Pistola”)
14   FILIBERTO MADRIGAL (aka “Fily”)
     LUIS ARMANDO RIOS GARCIA (aka “Pee Wee”)
15   GEORGINA CARRILLO AYALA
     HECTOR GOMEZ-GARCIA
16
     JOSE FRANCISCO BUENAVIDA (aka “Canas”)
17   ENRIQUE BUENAVIDA
     JOSE ANTONIO PANTOJA ESTRADA
18   KELLY DUANE HUGHES
     JERRY CURTIS FOSTER
19   BART RICHARD HUGHES
20   JOSE MANUEL RODRIGUEZ (aka “Manny”)
     ROBERTO MERCADO-RANGEL,
21                          Defendants.
22
     UNITED STATES OF AMERICA,                       CASE NO. 1:19-CR-100-DAD NOTICE
23
                                                     OF RELATED CASES; ORDER
                                 Plaintiff,
24
                           v.
25
     LUIS ARMANDO RIOS GARCIA
26
                                Defendant.
27

28


      NOTICE OF RELATED CASES; ORDER             1
30
 1          Pursuant to Local Rule 123, the United States of America, through Assistant United States

 2 Attorney James R. Conolly, gives notice that the above entitled actions may be related within the
 3 meaning of Local Rule 123.

 4                                     I.      STATEMENT OF FACTS
 5          On August 23, 2018, a federal grand returned a twenty-five count indictment charging fourteen

 6 defendants, including Luis Armando RIOS GARCIA, in United States v. LNU (Loya-Solarzano), et al.,
 7 Case No. 2:18-CR-164-MCE. The charges against RIOS GARCIA, specifically, included conspiracy to
 8 distribute and to possess with intent to distribute methamphetamine (21 U.S.C. §§ 846, 841(a)(1) –
 9 Count One), and distribution of methamphetamine (21 U.S.C. § 841(a)(1) – Count Four). ECF No. 52.
10 The remaining defendants have been charged with various crimes, including conspiracy to distribute
11 methamphetamine (21 U.S.C. §§ 846, 841(a)(1)), distribution of methamphetamine, heroin, and cocaine
12 (21 U.S.C. § 841(a)(1)), manufacture of methamphetamine (21 U.S.C. § 841(a)(1)), and several counts
13 of use of a communication facility to facilitate a drug trafficking offense (21 U.S.C. § 843(b)). Of the
14 ten defendants who have appeared in this matter, each of them has been arraigned and entered a not
15 guilty plea, with two defendants, Kelly Duane HUGHES and Jerry Curtis FOSTER, having pleaded
16 guilty since the arraignment.
17          On May 2, 2019, a federal grand jury, sitting in Fresno, returned a single count indictment

18 against RIOS GARCIA for possession with the intent to distribute at least 500 grams of a mixture and
19 substance containing a detectable amount of methamphetamine. United States v. Rios Garcia, Case No.
20 2:19-CR-100-DAD, ECF No. 1. The charge arose from an April 7, 2017 arrest, during which a police
21 officer found approximately two pounds of methamphetamine in RIOS GARCIA’s possession.
22                                            II.      ANALYSIS
23          Under Local Rule 123(a), cases may be related if the Court finds:

24          (1) that the actions involve the same parties and are based on the same or similar claims;

25          (2) that the actions involve the same property, transaction or event;

26          (3) that the actions involve similar questions of fact and the same question of law and their

27 assignment to the same Judge…is likely to effect a substantial savings of judicial effort, either because
28 the same result should follow in the actions or otherwise; or


      NOTICE OF RELATED CASES; ORDER                     2
30
 1          (4) for any other reasons, it would entail substantial duplication of labor if the action were heard

 2 by different Judges….”
 3          Here, the criminal cases may be related within the meaning of Local Rule 123(a) because “the

 4 actions involve the same parties and are based on the same or similar claims.” L.R. 123(a)(1). As stated
 5 above, RIOS GARCIA was indicted in United States v. LNU (Loya-Solarzano) on two counts related to
 6 methamphetamine distribution. See Indictment, Case No. 2:18-CR-164-MCE, ECF No. 52. As
 7 described in the Criminal Complaint, these charges were based in part on a controlled purchase of
 8 methamphetamine from RIOS GARCIA on March 27, 2017. Id., ECF No. 1. The United States has
 9 alleged that, during that purchase, RIOS GARCIA, working on behalf of Francisco LOYA-
10 SOLARZANO, sold approximately one pound of methamphetamine to an undercover DEA agent. Id.
11          On April 7, 2017, approximately 11 days later, a Modesto Police officer stopped RIOS

12 GARCIA, who was driving at night with his headlights off. During that traffic stop, the officer searched
13 RIOS GARCIA’s vehicle, found approximately two pounds of methamphetamine, and arrested him. It
14 is for this conduct that RIOS GARCIA is charged in United States v. Rios Garcia, 2:19-CR-100-DAD,
15 ECF No. 1. Because the single charge arose in Stanislaus County, the United States commenced this
16 criminal action in the United States District Court sitting in Fresno, as Local Rule 120 requires.
17          Given similarity of the conduct charged against RIOS GARCIA in both cases, as well as the two

18 incidents’ proximity in time, there is a high probability that the conduct charged in both cases is
19 connected. These cases are therefore likely to involve similar or overlapping questions of law and fact,
20 and it would conserve judicial resources to have them consolidated into one case. Moreover, RIOS
21 GARCIA is already in federal custody in Sacramento on the larger case. It would be burdensome on all
22 parties to the case currently charged in Fresno to litigate each case in a separate courthouse.
23          For these reasons, the United States submits that the two cases may be related under Local

24 Rule 123(a). If the Court so finds, either case may be reassigned consistent with Local Rule 123(c), but,
25 should the Honorable Morrison C. England, Jr., as the Judge to whom the case with the lower number
26 ///
27 ///
28 ///


      NOTICE OF RELATED CASES; ORDER                      3
30
 1 has been assigned, determine that “assignment of the actions to a single Judge is likely to effect a

 2 savings of judicial effort or other economies,” he is authorized by Local Rule 123(c) to order the higher
 3 numbered case to be assigned to himself.

 4
     Dated: May 6, 2019                                      MCGREGOR W. SCOTT
 5                                                           United States Attorney
 6
                                                      By: /s/ JAMES R. CONOLLY
 7                                                        JAMES R. CONOLLY
                                                          Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      NOTICE OF RELATED CASES; ORDER                     4
30
 1                                                     ORDER

 2          For the reasons set forth in the Notice of Related Cases filed by counsel for the United States, the

 3 Court finds that the case captioned United States v. LNU (Loya-Solarzano), et al., Case No. 2:18-

 4 CR-164-MCE is related to the case captioned United States v. Rios Garcia, Case No. 1:19-CR-100-DAD

 5 within the meaning of Local Rule 123(a). The Court further finds that assignment of these two matters

 6 to a single District Judge is likely to effect a savings of judicial effort.

 7          Based on this finding, and pursuant to Local Rule 123(c), IT IS HEREBY ORDERED that:

 8          1.      The Clerk of the Court shall reassign the case of United States v. Rios Garcia, Case No.

 9                  1:19-CR-100-DAD, to the Hon. Morrison C. England, Jr., and that case shall be

10                  designated, “Case No. 1:19-CR-100-MCE”; and

11          2.      The Clerk of the Court shall make appropriate adjustment of cases to compensate for this

12                  reassignment.

13          IT IS SO ORDERED.

14 Dated: May 8, 2019

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      NOTICE OF RELATED CASES; ORDER                       5
30
